Citation Nr: 1817585	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-37 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and to include an anxiety disorder, not otherwise specified, and an unspecified trauma-related disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A Statement of the Case (SOC) was issued by the RO in October 2014.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in October 2017. A transcript of the hearing was prepared and associated with the claims file.

The reopened issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2011 rating decision, entitlement to service connection for an acquired psychiatric disorder was denied. The Veteran was notified of this decision, including his right to appeal. The Veteran did not appeal this decision and did not submit new and material evidence within one year of the decision. Thus, the decision is final.

2. Evidence submitted since the August 2011 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The August 2011 rating decision denying service connection for an acquired psychiatric disorder is final. New and material evidence has been received to reopen the claim for entitlement for service connection for an acquired psychiatric disorder. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior unappealed decisions of the RO are final. 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1103. The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id. New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).

The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder was previously considered and denied by the RO in an August 2011 rating decision. The Veteran was notified of that decision and of his appellate rights. The Veteran did not appeal the decision, and it became final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  In December 2011, the Veteran requested to reopen his claim for PTSD.

The RO denied service connection in August 2011 as the Veteran had not shown a diagnosis of PTSD, and his diagnosed anxiety disorder, not otherwise specified, was not shown to have incurred in service. Since the August 2011 rating decision, the Veteran has submitted a private disability benefits questionnaire (DBQ), conducted in August 2013, in which the examiner diagnosed the Veteran with PTSD. This evidence is new and material as it relates to one of the reasons for the August 2011 denial of service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the Veteran's claim. Accordingly, the claim is reopened.


ORDER

The application to reopen the claim for an acquired psychiatric disorder, claimed as PTSD, is granted. The appeal is granted to this extent only.


REMAND

At the Veteran's video conference hearing in October 2017, the Veteran testified that he had seen three different counselors over the years at the St. Louis Vet Center. The Veteran further noted that these counselors had diagnosed him with PTSD. A review of the Veteran's claims file indicates that these records are not a part of the Veteran's claims fire. Thus, a remand is necessary to attempt to obtain these records.

Furthermore, the Veteran, in an October 2010 statement, indicated a specific stressor that took place on May 2, 1968 at the "Rock Pile" in which his unit came under heavy fire while serving in Vietnam. The Veteran indicated he was in fear for his life. The Veteran's claims file does not indicate VA has attempted to verify this stressor.

Finally, the Board finds another VA examination to determine the Veteran's specific psychiatric diagnoses. The Veteran has had two VA examinations and submitted one private DBQ. Each of these indicated a different diagnosis. A January 2011 VA examiner did not diagnose the Veteran with PTSD but diagnosed the Veteran with an anxiety disorder, not otherwise specified. A private DBQ submitted in August 2013 diagnosed the Veteran with PTSD. However, at a September 2014 VA examination the examiner noted that the Veteran did not meet the requirements under DSM 5 for PTSD, but diagnosed the Veteran with an unspecified trauma-related disorder. The September 2014 VA examiner did not address the Veteran's previous diagnoses by the January 2011 VA examiner, nor did the examiner address the private DBQ submitted in August 2013. Another VA examination is necessary after the above-noted additional development is completed to reconcile the Veteran's numerous psychiatric diagnoses after a full review of the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's treatment records from the Vet Center in St. Louis Missouri and add those records to the Veteran's claims file. The attempts to procure these records must be documented in the Veteran's claims file.

2. Following completion of the above, the AOJ must undertake any development necessary to independently verify the stressors indicated by the Veteran pertaining to his claim for PTSD, specifically the incidents noted Veteran's statement submitted in October 2010, in which the Veteran indicated that while serving in Vietnam, his unit came under heavy fire at the "Rock Pile" on May 2, 1968.

The AOJ's development should include contacting the United States Army and Joint Services Records Research Center (JSRRC) or other appropriate agency. The agencies contacted should provide any available information that might corroborate the Veteran's alleged in-service stressors from his period of active military service. Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, the AOJ must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken. 

3. After the aforementioned development has been completed, provide the Veteran with a VA psychiatric examination. The relevant documents in the record should be made available to the examiner. All indicated studies should be performed, and a rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

For any diagnosed psychiatric disability, the examiner should opine whether it is at least as likely as not (50 percent or higher degree of probability) that the disorder had its onset during the Veteran's period of active duty service from August 1967 to August 1969.

The examiner should specifically comment on the diagnosis of an anxiety disorder, not otherwise specified, provided by VA examiner in January 2011, the diagnosis of PTSD indicated at the private DBQ submitted in August 2013, and the diagnosis of an unspecified trauma-related disorder provided by the September 2014 VA examiner. 

4. Thereafter, the claim should be readjudicated by the AOJ.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


